Per Curiam.
Appellant D.A.H. challenges his juvenile disposition, in which the trial court departed upwards from the Department of Juvenile Justice (“DJJ”) recommended disposition of probation and committed him to a non-seeure residential program, without requesting a restrictiveness level recommendation for this commitment from DJJ. The State concedes that this was reversible error. See E.A.R. v. State, 4 So.3d 614 (Fla. 2009); D.R. v. State, 178 So.3d 478, 479 (Fla. 4th DCA 2016). We find that the issue was properly preserved. See H.D. v. Shore, 134 So.3d 1062, 1063 (Fla. 4th DCA 2013); A.L.B. v. State, 23 So.3d 190 (Fla. 5th DCA 2009). We therefore reverse for a new disposition hearing.

Reversed and remanded.

Warner, Gerber and Kuntz, JJ., concur.